Case 1:19-cv-00289-JJM-PAS Document 1-3 Filed 05/21/19 Page 1 of 3 PagelD #: 71

EXHIBIT C
Case 1:19-cv-00289-JJM-PAS Document 1-3 Filed 05/21/19 Page 2 of 3 PagelD #: 72

STATE OF RHODE ISLAND SUPERIOR COURT

KENT, SC

JUAN PEMENTEL EC-ZO/F- 5S2
vs

SELECT PORTFOLIO SERVICING, INC.,
DEUTSCHE BANK NATIONAL TRUST COMPANY

AS TRUSTEE ON FOR THE CERTIFICATEHOLDERS OF IXIS

REAL ESTATE CAPITAL TRUST 2005-HE3, MORTGAGE PASS-
THROUGH CERTIFICATES, 2005-HE3

ORDER
This matter came to be heard on May 16, 2019 on Plaintiff's Motion

for a Temporary Restraining Order restraining and enjoining the Defendants

a = x
mim mM
from conducting a foreclosure sale on Plaintiff's property located at 158 .. & =
a a
Briggs Street, Providence, Rhode Island. After hearing thereon, it is - 202
9 OR
. ~ oO
hereby: oD 2 2

ORDERED om

1.

The Plaintiffs’ Motion for a Temporary Restraining Order is

granted. The Defendants, US Bank National Association as Trustee on

behalf of the holders of Deutsche Bank National Trust Company as trustee
for he Certificateholders of Ixis Real Estate Capital Trust 2005-HE3,

Mortgage Pass-Through Certificates, 2005-HE3 and Select Portfolio

Servicing, Inc. and any other entity acting on their behalf are restrained and
Case 1:19-cv-00289-JJM-PAS Document 1-3 Filed 05/21/19 Page 3 of 3 PagelD #: 73

enjoined from conducting, advertising, adjourning or continuing a
foreclosure sale at 158 Briggs Street, Providence, Rhode Island until
further Order of this Court.

i This matter is continued to May 24 , 2019 for hearing on

Preliminary Injunction.

 
 

ENTER: , PER ORDER:
Justice Licht Ss) LG, S/F Deputy Clerk 3

Presented by:

May 16, 2019 /s/ John B. Ennis
JOHN B. ENNIS, ESQ. #2135
1200 Reservoir Avenue
Cranston, Rhode Island 02920
(401) 943-9230
Jbelaw75@gmail.com
